     Case 8:18-cr-00072-JVS Document 153 Filed 08/23/19 Page 1 of 2 Page ID #:891



1      HILARY POTASHNER (Bar No. 167060)
       Federal Public Defender
2      JASON HANNAN (Bar No. 290841)
       (E-Mail: Jason_Hannan@fd.org)
3      Deputy Federal Public Defenders
       411 West Fourth Street, Suite 7110
4      Santa Ana, California 92701-4598
       Telephone: (714) 338-4500
5      Facsimile: (714) 338-4520
6      Attorneys for Mr. Wyatt Pasek
7
                                  UNITED STATES DISTRICT COURT
8
                                 CENTRAL DISTRICT OF CALIFORNIA
9
                                       SOUTHERN DIVISION
10
11     UNITED STATES OF AMERICA,                       Case No. SA CR 18-00072-JVS
12                  Plaintiff,                         SUPPLMENTAL LETTER AND
13                                                     CERTIFICATES IN SUPPORT OF
             v.                                        DEFENDANT’S POSITION RE
14                                                     SENTENCING
       WYATT PASEK,
15                                                     Sentencing Date: August 26, 2019
                    Defendant.
                                                       Time: 9:00 a.m.
16
17
18            Defendant Wyatt Pasek, by and through his attorney of record, Deputy Federal

19     Public Defender Jason Hannan, hereby submits defendant’s supplemental letter and

20     certificates for the Court’s sentencing consideration.

21
                                              Respectfully submitted,
22
                                              HILARY POTASHNER
23                                            Federal Public Defender
24     DATED: August 23, 2019               By /s/ Jason Hannan
25                                           JASON HANNAN
                                             Deputy Federal Public Defender
26
27
28
     Case 8:18-cr-00072-JVS Document 153 Filed 08/23/19 Page 2 of 2 Page ID #:892



1                                         PROOF OF SERVICE
2
              I, Maurine Von Winckelmann, declare that I am a resident or employed in
3
       Orange County, California; that my business address is the Office of the Federal Public
4
       Defender, 411 West Fourth Street, Suite 7110, Santa Ana, California 92701-4598,
5
       Telephone No. (714) 338-4500; that I am over the age of eighteen years; that I am not a
6
       party to the action entitled above; that I am employed by the Federal Public Defender
7
       for the Central District of California, who is a member of the Bar of the State of
8
       California, and at whose direction I served a copy of the attached SUPPLMENTAL
9
       LETTER AND CERTIFICATES IN SUPPORT OF DEFENDANT’S POSITION
10
       RE SENTENCING on the following individual(s) by:
11
12
        [ ] Placing same in        [ ] Placing same    [ ] Placing same in [x ] By E-mail
13      a sealed envelope         in an envelope for   a sealed envelope   addressed as
        for collection and        hand delivery        for collection and  follows:
14      interoffice delivery      addressed as         mailing via the
        addressed as              follows:             United States Post
15      follows:                                       Office addressed as
                                                       follows:
16
17      Leslie De La Torre
        United States Probation
18      Santa Ana, California
19
        Leslie_DeLaTorre@cacp.uscourts.gov
20
21            This proof of service is executed at Santa Ana, California, on August 23, 2019.
22            I declare under penalty of perjury that the foregoing is true and correct to the best
23     of my knowledge.
24
25                                                          Maurine Von Winckelmann
                                                            Maurine Von Winckelmann
26
27
28
                                                       2
